Citation Nr: 1123304	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  06-33 500	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a skin disorder involving the neck, back, legs and chest.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel


INTRODUCTION

The Veteran served on active duty (AD) in the military from June 1976 to September 1982 and from September 1990 to May 1991.  He also reportedly had additional service in the National Guard Reserves during 1988 and 1989, 1998, and in July 2002, including on active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) is from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

As support for his claims, the Veteran testified at a hearing at the RO in August 2009 before the undersigned Veterans Law Judge (VLJ) of the Board, also commonly referred to as a Travel Board hearing.  During the hearing the Veteran submitted additional evidence and waived his right to have to RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2010).

In a December 2009 decision, the Board decided two of the claims the Veteran had appealed - denying service connection for left elbow and left wrist disorders.  However, the Board remanded his remaining three claims for a low back disorder, skin disorder, and left arm and hand disorder to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.


The AMC since has issued a decision in February 2011 granting the claim for a left arm and hand disorder (also for a left wrist condition).  The AMC assigned an initial 20 percent rating for the left arm (forearm) and hand disorder and an initial 10 percent rating for the left wrist condition, both retroactively effective from March 11, 2004.  The Veteran has not appealed these initial ratings or effective date, so the left arm and hand disorder claim is no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he has to separately appeal these "downstream" issues).  So the only claims that remain concern whether he also is entitled to service connection for low back and skin disorders.

Regrettably, the Board must again remand the claim for a skin disorder for still further development and consideration.  However, the Board is going ahead and deciding the claim for a low back disorder.


FINDING OF FACT

The Veteran first experienced pain in his low back in November 1977, while on active duty.  He also was injured in April 1981, again while on active duty, and has continued to experience the residual effects of that injury during the many years since, including during his second period of active duty and during his various periods of ACDUTRA and INACDUTRA.


CONCLUSION OF LAW

Especially when resolving all reasonable doubt in his favor, the Veteran's low back disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Here, though, the Board need not discuss whether there has been VCAA compliance because the claim is being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 (2010) (harmless error).

II.  Entitlement to Service Connection for a Low Back Disorder

Service connection may be granted if it is shown the Veteran has disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

A "Veteran" is an individual who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d); see also Harris v. West, 13 Vet. App. 509 (2000).

The term "active military, naval, or air service" includes active duty (AD) and any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury, but not disease, incurred or aggravated in the line of duty.  38 U.S.C.A. §§ 101(22), 101(24), 1110, 1131; 38 C.F.R. §§ 3.6(a), 3.303(a); see also Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Laruan v. West, 11 Vet. App. 80, 84-86 (1998) (en banc), rev'd on other grounds, D'Amico v. West, 12 Vet. App. 264 (1999)); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Brooks v. Brown, 5 Vet. App. 484 (1994).

ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).

Presumptions of soundness, aggravation, and regarding certain conditions that are considered chronic, per se, however, only apply to periods of active duty, not ACDUTRA or INACDUTRA.  See Paulson v. Brown, 7 Vet. App. 466 (1995); Biggins v. Derwinski, 1 Vet. App. 474 (1991).

Therefore, generally speaking, to establish entitlement to service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in some cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus, i.e., link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disorder also may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or was seen in service with continuity of symptomatology demonstrated after service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  

Lay evidence, however, may be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  See also Barr v. Nicholson, 21 Vet. App. 303 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent lay evidence under 38 U.S.C. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Here, there is no disputing the Veteran meets the first and indeed perhaps most fundamental requirement for any service-connection claim, which is that he has proof he has the claimed condition, a low back disorder.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In the absence of this proof, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  Concerning this, a VA treatment record from February 1993 notes a muscular strain in the Veteran's back.  Additionally, an X-ray of the lumbar segment of his spine in September 2002 notes retrolisthesis, narrowing of the L5-S1 disc space, secondary to disc disease, and dense L5 and S1 vertebra, which may be secondary to hypertrophic changes.  A January 2003 MRI of the lumbar spine similarly noted moderate-to-severe degenerative disc disease, and this diagnosis was confirmed by a February 2003 CT scan.  Further, VA treatment records beginning in August 2002 and continuing through March 2006 note numerous complaints of and treatment for low back disorders, including those mentioned above.  Finally, the February 2010 VA compensation examiner diagnosed retrolisthesis of L5 on S1 with degenerative disc disease at this level.  So the Veteran has established he has this claimed condition.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  But see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Consequently, the determinative issue is whether this low back disorder is attributable to the Veteran's military service or dates back to his service, as he is alleging, or instead the result of other unrelated factors.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

Regarding in-service incurrence of a relevant disease or injury, the Veteran's service treatment records (STRs) show he initially complained of low back pain while on active duty in November 1977.  There also was a documented injury to his lower back in April 1981, also while on active duty.  There are no further notations specifically concerning his lower back in his STRs, either while on active duty or during a period of ACDUTRA or INACDUTRA.  In July 2002, while on ACDUTRA, a line-of-duty determination notes a fall from a ladder, which resulted in injuries to his left elbow and wrist (the reason service connection since has been granted for his consequent disability).  There was no indication he also injured his low back, however.  Still, though, following his final period of ACDUTRA, in July 2002, the Veteran continued receiving treatment for his low back.  A December 2002 VA treatment record notes his complaints of pain and his report that he had fallen while on ACDUTRA, which was causing his pain.  He was subsequently placed on light duty at work in December 2002 due to his back injury.  He also has continuously received treatment for his low back from VA during the many years since.

When asked to comment about the etiology of the Veteran's low back disorder, the February 2010 VA compensation examiner stated he was unable to determine whether the retrolisthesis and degenerative disc disease were a result of the Veteran's military service "without resort[ing] to mere speculation."  Statements like this, which are inconclusive as to the origin of a disorder, generally cannot be employed as suggestive of a linkage between the disorder and the Veteran's military service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  However, these types of opinions also cannot be used to rule out this purported correlation, either.  Ultimately, noncommittal opinions like this amount to "nonevidence," neither for nor against the claim (as this VA examiner, himself, personally acknowledged), because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (when considering application of the benefit-of- the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).

Indeed, in past decisions the Court also held that saying a condition "may" be related to the Veteran's military service is tantamount to saying it just as well "may not" be related to his service, so, because of this equivocality, also an insufficient basis to grant service connection.  See Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Winsett v. West, 11 Vet. App. 420 (1998)

An etiological opinion, however, has to be viewed in its entire context and not characterized solely by the medical professional's choice of words.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997).

Moreover, additional precedent cases have been issued shedding further light on how to properly assess and determine the probative value of these noncommittal opinions.  Notably for instance, in Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) indicated a determination regarding service connection requires consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began; therefore, classifying a medical opinion as "non-evidence" is "troubling."  In Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009), the Federal Circuit Court more recently held that an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  The remainder of the report, however, must be considered as evidence of whether the disability was incurred in service.  And here, as mentioned, this VA compensation examiner did not rule out the possibility that the Veteran's low back disorder is attributable to his military service.  

An even more recent precedent case also admonished the Board for relying on medical opinions that also were unable to establish this required linkage, without resorting to mere speculation, as cause for denying the Veteran's claims.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.


The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

In Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), the Federal Circuit Court indicated that, where lay evidence provided is competent and credible, the absence of contemporaneous medical documentation during service or since, such as in treatment records, does not preclude further evaluation as to the etiology of the claimed disorder.  And the Veteran, even as a layman, is competent to proclaim having experienced pain in his low back during his active duty service and while on ACDUTRA and INACDUTRA.  Moreover, there is at least some documentation in the records concerning his service of injury to his low back and persistent pain, partly as a consequence.  He is competent to report what occurred in service because his testimony regarding his firsthand knowledge of a factual matter is competent.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  He testified under oath during his Travel Board hearing in August 2009 that he had had continuous problems with his low back since his first period of active duty, which his records show is when he initially complained of pain in his low back.  This is further corroborated by his VA treatment records, which reiterate this history.  


The Board thus finds the Veteran's lay testimony concerning this is not only competent, but also credible, to show that he has continued to suffer from low back related pathology since his initial complaints while on active duty in November 1977.  His lay testimony regarding this, therefore, has probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Certainly then, when considering his competent and credible lay testimony with the medical evidence substantiating his claim, and resolving all reasonable doubt in his favor, it is just as likely as not the Veteran's low back disorder is attributable to his military service.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  So service connection is warranted.


ORDER

The claim for service connection for a low back disorder is granted.


REMAND

Concerning the Veteran's remaining claim for service connection for a skin disorder, the Board finds that additional development of this claim is necessary.  

As noted in the Board's prior December 2009 remand of this claim, the Veteran's STRs and VA treatment records show a diagnosis of dermatitis during service in 1990 and of dry skin or eczematous dermatitis of the upper back and both forearms beginning in April 2003.  Accordingly, a VA compensation examination was requested for a medical nexus opinion regarding the etiology of his skin condition, especially in terms of whether it initially manifested during his military service or is otherwise attributable to his service or, instead, the result of other unrelated factors.

The VA examiner that evaluated the Veteran in February 2010, pursuant to this remand request, diagnosed "post-inflammatory hyperpigmented lesions scattered [over the] bilateral lower extremities consistent with resolved eczematous process," covering approximately 20 percent of the Veteran's body.  But concerning the specific question as to the etiology of this skin disorder, the February 2010 VA examiner stated he could not render an opinion "without resort[ing] to mere speculation" because the Veteran's STRs did not show any true indication of a skin disorder or work up for skin problems.

In the absence of any opinion concerning this determinative issue of causation, the Board does not have the information at its disposal needed to fairly decide this claim.  This is particularly significant because this case presents complex medical questions that the Board is precluded from reaching its own unsubstantiated conclusions concerning.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Court has held that, once VA undertakes the effort to provide an examination for a service-connected claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").


As already explained, in Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court held that when VA examiners convey that they cannot advance an opinion "without resorting to mere speculation," it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  As the Secretary of VA has acknowledged, this requirement is inherent in the statutory equipoise rule as interpreted by the implementing regulation.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 ("When, after careful consideration of all procurable and assembled data, a reasonable doubt arises ... such doubt will be resolved in favor of the claimant.").  

An examiner's conclusion that a diagnosis or etiology opinion is not possible without resorting to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion.  However, a bald statement that it would be speculative for the examiner to render an opinion as to etiology or diagnosis is fraught with ambiguity.  For example, it is unclear whether the examiner lacks the expertise to render such an opinion, or whether some additional testing or information is needed, and possibly available, which would permit such an opinion, either of which would render the opinion inadequate for resolving the claim.  See Daves and Green, supra.

Thus, before the Board may rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Furthermore, the Secretary of VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Therefore, it must be clear, from either the examiner's statements or the Board's decision, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves, supra.  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  The examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

Having said that, the Court in Jones also acknowledged there are instances where a definitive opinion on etiology cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").

Here, though, it is not evident from the record that the February 2010 VA examiner's use of the phrase "without resort[ing] to mere speculation" reflected "the limitations of knowledge in the medical community at large and not those of [this] particular examiner."  So clarification of this is needed before deciding this remaining claim for a skin disorder.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  If possible, have the February 2010 VA compensation examiner submit supplemental, and hopefully more definitive, comment on the etiology of the Veteran's skin disorder, but especially insofar as the likelihood (very likely, as likely as not, or unlikely) this disorder initially manifested during his active military service or is otherwise attributable to his service, including the noted occurrence of a rash during his second period of active duty in October 1990.  

In requesting this additional supplemental comment, this VA examiner should note that, in order to rely upon a statement that an opinion cannot be provided concerning this without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  So this examiner should make every effort to provide this needed opinion, including all supporting rationale.

If, after consideration of all pertinent facts, additional studies, or procurable data, this requested opinion still cannot be provided without resort to mere speculation, then this must be expressly indicated and, more importantly, the examiner must explain why this requested opinion is not possible or feasible.

If this examiner is unavailable to provide further comment, then obtain this opinion from someone else equally qualified to make this necessary determination.  In this latter instance, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion.

If it is determined that reexamination is required, then all necessary diagnostic testing and evaluation should be performed.


And, in any event, the claims file must be made available to and reviewed by the examiner designated to comment for the pertinent medical and other history, including a complete copy of this remand and the prior December 2009 remand.

2.  Then readjudicate this remaining claim for a skin disorder in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this remaining claim.

The Veteran has the right to submit additional evidence and argument concerning this remaining claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


